DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the wording of the claim in lines 2-3 is unclear. Specifically, the phrase “hydrolysable silane having the hydrolysable silane containing in the molecule” cannot be easily understood.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the resist pattern" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yaguchi (US 20170271151 A1) .
The applied reference has a common assignee (Nissan Chemical Corp.) and common inventors (Yaguchi, Nakajima, and Shibayama) with the instant application. Based upon the 
Regarding Claim 1, Yaguchi discloses a coating composition (paragraph 0027) coating an organic underlayer film pattern (paragraph 0027, item (7)) formed by transferring a resist pattern to an underlayer (paragraph 0027, item (6)), the coating composition comprising polysiloxane obtained by a reaction of an alcohol with a silanol group (paragraph 0131, the hydrolysis condensation product reacting with the propylene glycol monomethyl ether) in a hydrolysis-condensate of a hydrolysable silane (paragraph 0011) having a hydrolysable silane containing in the molecule four hydrolysable groups (paragraph 0103), in a ratio of 50 mol% to 100 mol% relative to the total amount of silanes (paragraph 0013).
Regarding Claim 2, Yaguchi discloses the coating composition according to claim 1, wherein the hydrolysable silane containing four hydrolysable groups, in a ratio of 50 mol% to 100 mol%, is represented by Formula 1 (paragraph 0012-0013). Yaguchi further details the structure of Formula 1, specifying that R1 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkoxyaryl group, an alkenyl group, an organic group having an epoxy group, an acryloyl group, a methacryoyl group, a mercapto group, or a cyano group and is bonded to a silicon atom through a Si-C bond (paragraph 0013). Yaguchi further specifies that R2 is an alkoxy group, an acyloxy group, or a halogen atom (paragraph 0013). The 
Regarding Claim 3, Yaguchi discloses hydrolysable silanes containing tetraalkoxysilane (see tetraethoxysilane, paragrapgh 0120), methyltrialkoxysilane (see methyltriethoxysilane, paragraph 0120), vinyltrialkoxysilane (see vinyltrimethoxysilane, paragraph 0128), phenyltrialkoxysilane (see phenyltrimethoxysilane, paragraph 0129), or dimethyldialkoxysilane (see dimethyldiethoxysilane, paragraph 0124).
Regarding Claim 4, Yaguchi discloses the use of an alkoxy group-containing alcohol (see propylene glycol monomethyl ether, paragraph 0131).
Regarding Claim 5, Yaguchi discloses the use of propylene glycol monomethyl ether as the alcohol (paragraph 0131)
Regarding Claim 6, Yaguchi discloses the use of an acid or base catalyst to obtain the hydrolysis-condensate (paragraph 0016).
Regarding Claim 7, Yaguchi discloses the coating composition of claim 1, comprising an acid and one or more selected from the group consisting of curing catalysts (paragraph 0017).
Regarding Claim 8, Yaguchi discloses the use of the coating composition of claim 1 for coating a patterned organic underlayer film (paragraph 0018, item (7)), wherein said patterned film is formed by etching a silicon hard mask layer through the resist pattern (paragraph 0018, item (5)) and etching an organic underlayer film through the patterned silicon hard mask layer (paragraph 0018, item (6)).
Regarding Claim 9, Yaguchi discloses a method for producing a semiconductor device (paragraph 0018) comprising the steps of forming an organic underlayer film on a semiconductor substrate (paragraph 0018, item (1)), applying a silicon hard mask-forming composition to the organic underlayer film and baking the silicon hard mask-forming composition to form a silicon hard mask layer (paragraph 0018, item (2)), applying a resist 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153.  The examiner can normally be reached on Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/29/2021